Title: To Benjamin Franklin from the Baron de Benyowski, 25 September 1777
From: Benyowski, Maurice-Auguste, baron de
To: Franklin, Benjamin


Monsieur,
Le 25 7bre. 1777. de versailles.
Ne pouvant pas avoir de nouvells de mon Amy, je Luy addresse quelqu’un, qui est le porteur de la presente, et Com je desire que ce jeun homme puisse passer avec agremt j’ose vous prié de Luy donner Une Lettre de recomendation, afin qu’il puisse des son arivé etre employé par Le General; Je me propose d’avoir L’honeure de vous voir La semain prochain pour prendre ma revanch aux Echecs, ayant celuy d’Estre avec autant de devoüement Que d’attachment Monsieur Votre Tres humble et tres obessent serviteur
Le Baron De Benyowski
Bechet de Rochefontaine
 
Notation: de Benyowzni[?], Versailles 25 7b. 77
